DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020 have been considered by the examiner and been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Monier et al. (US 2016/0063212 A1) in view of Grimmer et al. (US 2018/0350075 A1).

Claim 1. Monier et al. disclose a method (read as methods for estimating treatment outcomes and providing treatment guidelines to physicians based on these medical records [0003]), comprising: 
obtaining patients data of a plurality of patients (read as The medical records store 102 and patient information store 104 provide access to longitudinal patient data from electronic medical records 103 [0027]), the patients data comprising a plurality of data categories, the data categories related to a patient characteristic of the plurality of patients and an administration of a treatment to the plurality of patients (read as Each patient's medical history is part of the patient profile, including the patient's personal information. For example, a patient's history may include, but is not limited to, medications, laboratory values, vital signs, procedures, diagnoses and other medical observations that the record processing module extracts from structured and unstructured patient data [0028]), the patients data further comprising treatment metric data of the treatment (read as medical records that include temporal references, i.e. date and time, when the events described in the record occurred. Identifying the date and time of events allows the record processing module 102 to generate a history of medical records, detailing the timeline of events during the treatment and observation of each patient [0028]); 
for each of the plurality of patients, computing a patient features vector based on patient data of the patient, each patient features vector including a plurality of features indicating values of the patient data in the plurality of data categories (read as Each patient's medical history is part of the patient profile, including the patient's personal information. For example, a patient's history may include, but is not limited to, medications, laboratory values, vital signs, procedures, diagnoses and other medical observations that the record processing module extracts from structured and unstructured patient data [0029]); 
clustering the patient features vectors into a first set of first clusters based on cosine distances (read as similar based on a distance metrics employing [0055]) between the plurality of features of the patient features vectors (read as clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves. Thus, during a particular time period patients in a group are in a “similar” state with respect to the features they share [0036]); 
for each first cluster of the first set of first clusters (read as feature generation module 108 runs inference 406 on the patient records to determine common features among the medical records at times t(0) . . .t(n). In one embodiment, these features are cleaned up and filtered 408 based on pre-defined filter criteria, e.g. maximum or minimum frequencies for the different features (which results in very common or very rare features' being excluded)… [0037]), computing a cluster features vector based on a respective distribution for each of the plurality of data categories (read as runs inference… graph of the patient trajectories may be represented by nodes representing different patient states and edges connecting these nodes and indicative of patients changing state (e.g. becoming ill with a particular disease, recovering, etc.). Some edges may result from active interventions under the control of the physician, e.g. a change in prescription, while other edges are the result of a patient reacting to a new medication, the patient's condition progressing or other non-recorded factors, e.g. compliance or diet/lifestyle changes by the patient [0037-0038]), each respective distribution being determined from the plurality of features among the patient features vectors in the first cluster for the data category corresponding to the respective distribution (read as runs inference… nodes possess identical probability distributions [0037-0040]); 
clustering the cluster features vectors into a second set of second clusters based on Euclidean distances (read as similar based on a distance metrics employing [0055]), each of the second set of second clusters corresponding to a portion of the first set of first clusters (read as clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves. Thus, during a particular time period patients in a group are in a “similar” state with respect to the features they share [0036]); 
for each second cluster of the second set of second clusters, assigning a segment of the patients data corresponding to patients whose patient feature vectors are in the portion of the first set of first clusters corresponding to the second cluster (read as clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves. Thus, during a particular time period patients in a group are in a “similar” state with respect to the features they share [0036]); 
for each second cluster of the second set of second clusters, determining a treatment metric model based on performing supervised machine learning on the patients data in the second cluster (read as estimating an effect size of a medical treatment on a patient population includes: identifying common features among the patient population based on evaluating medical records of patients included in the patient population [0013]), wherein the treatment metric model reflects a relationship among the patient characteristics of patients, administration of the treatment, and the treatment metric data of the treatment for the patients in the second cluster, thereby enabling selection of a particular administration of treatment having optimal treatment metric data (read as  prioritizing a list of recommendations based on the quality of the match between the patient state and the treatment recommendation, and quantifying the confidence in the recommendation [0011]).
Monier et al. do not explicitly disclose: using a cosine or Euclidean distances.
However in the related field of endeavor Grimmer et al. disclose: The comparison function may be a distance function, such as a Euclidean distance (L2 norm) function or a cosine similarity function. In other examples, as described in more detail below, sets of texture metrics generated for each medical image may be concatenated to form an input feature vector for a machine learning function [0173]. The idea, of using Cosine and/or Euclidean distances, is clearly disclosed by Grimmer et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Monier et al. with the teaching of Grimmer et al. in order to develop techniques for comparing medical images that reduce the need for domain-specific knowledge and that are robust to differences in scanning methods and devices. This may enable changes in medical images to be more accurately detected (Grimmer et al. [0009]).

Claim 2. The method of claim 1, the combination of Monier et al. and Grimmer et al. teaches,
 further comprising selecting the particular administration of treatment by: 
classifying a new patient into one of the second set of second clusters based on patient characteristics data of the new patient (read as clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves. Thus, during a particular time period patients in a group are in a “similar” state with respect to the features they share [0036]); 
obtaining a first treatment metric model determined for the one of the second set of second clusters (read as to determine the most relevant guideline or the portion with actionable treatment decisions for a given patient, to obtain an up-to-date copy of that guideline, or to match the state of the patient to the appropriate treatment decision [0010]); 
inputting the patient characteristics data and data representing a range of administrations of the treatment to the first treatment metric model to compute a range of treatment metric data (read as to determine the most relevant guideline or the portion with actionable treatment decisions for a given patient, to obtain an up-to-date copy of that guideline, or to match the state of the patient to the appropriate treatment decision [0010]) and selecting, as part of a clinical decision, an administration of the treatment from the range of administrations of the treatment based on the range of treatment metric data (read as to determine the most relevant guideline or the portion with actionable treatment decisions for a given patient, to obtain an up-to-date copy of that guideline, or to match the state of the patient to the appropriate treatment decision [0010]).

Claim 3. The method of claim 1, the combination of Monier et al. and Grimmer et al. teaches,
wherein the treatment metric data comprises a length of hospitalization (LOH) (Monier et al.: read as geographic location of residency and where the patient is medically treated and monitored, e.g. the location of the patient's hospital, and frequency of drug administration [0045]. This information could easily include length of stay in hospital).

Claim 4. The method of claim 1, the combination of Monier et al. and Grimmer et al. teaches,
wherein the plurality of data categories comprise demographic data of a patient (Monier et al.: read as Patients of these populations are matched on the basis of factors like age, gender, and other study-specific variables identified by the investigators [0008]) and diagnosis data of the patient prior to the administration of the treatment to the patient (Monier et al.: read as an identified outcome can include a patient's testing for a glucose level below a specified high value that would be indicative of diabetes [0029).

Claim 5. The method of claim 4, the combination of Monier et al. and Grimmer et al. teaches,
wherein the demographic data comprise at least one of: age group, marital status, race, gender (Monier et al.: read as Patients of these populations are matched on the basis of factors like age, gender, and other study-specific variables identified by the investigators [0008]), or locale.

Claim 6. The method of claim 4, the combination of Monier et al. and Grimmer et al. teaches,
wherein the diagnosis data comprise at least one of: 
whether the patient experiences organ failure (Monier et al.: read as liver failure [0029]), or whether the patient experiences infection.

Claim 7. The method of claim 1, the combination of Monier et al. and Grimmer et al. teaches,
wherein the data categories related to the administration of the treatment to a patient comprise: 
a type of admission of the patient to a hospital, a source of insurance, an operator of the hospital (Monier et al.: read as a conferencing system at a hospital [0059]), a type of the hospital, a number of beds of the hospital, or a point of referral.

Claim 8. The method of claim 1, the combination of Monier et al. and Grimmer et al. teaches,
wherein a feature included in a patient feature vector indicates one of a discrete set of alternative values of a corresponding data category (Monier et al.: read as the patient trajectory graph module 110 bins each patient trajectory into discrete time intervals of a specified time period, according to one embodiment [0034]).

Claim 9. The method of claim 8, the combination of Monier et al. and Grimmer et al. teaches,
wherein, for each cluster of the first set of first clusters and for each of the plurality of data categories, the distribution comprises a percentage of occurrence in the patient feature vectors for each alternative value of the corresponding data category (Monier et al.: FIG. 5 and 6 all steps ).

Claim 10. The method of claim 8, the combination of Monier et al. and Grimmer et al. teaches,
wherein the feature comprises a discrete set of bits and is one-hot encoded to indicate which of the discrete set of alternative values is the value (Monier et al.: read as patient trajectory graph module 110 clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves. Thus, during a particular time period patients in a group are in a “similar” state with respect to the features they share [0036]. The different clusters could be encoded in different ways depending on the application/use.); and 
wherein each of the patient features vectors comprise only binary values (Monier et al.: read as patient trajectory graph module 110 clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves. Thus, during a particular time period patients in a group are in a “similar” state with respect to the features they share [0036]. The different clusters could be encoded in different ways depending on the application/use.)

Claim 11. The method of claim 1, the combination of Monier et al. and Grimmer et al. teaches,
wherein a cosine distance between any two of the patient features vectors in a cluster of the first set of first clusters is below a first threshold (Grimmer et al.: read as The comparison function may be a distance function, such as a Euclidean distance (L2 norm) function or a cosine similarity function. In other examples, as described in more detail below, sets of texture metrics generated for each medical image may be concatenated to form an input feature vector for a machine learning function [0173]).

Claim 12. The method of claim 1, the combination of Monier et al. and Grimmer et al. teaches,
wherein a Euclidean distance between any two of the cluster features vectors in a cluster of the second set of second clusters is below a second threshold (Grimmer et al.: read as The comparison function may be a distance function, such as a Euclidean distance (L2 norm) function or a cosine similarity function. In other examples, as described in more detail below, sets of texture metrics generated for each medical image may be concatenated to form an input feature vector for a machine learning function [0173]).

Claim 14. The method of claim 1, the combination of Monier et al. and Grimmer et al. teaches,
wherein the treatment metric model comprises a ranking of the plurality of data categories based on degrees of impact of the plurality of data categories (Monier et al.: read as ranking the identified medical interventions based on the associated edge score [0012]).

Claim 15. The method of claim 1, the combination of Monier et al. and Grimmer et al. teaches,
wherein the plurality of patients comprise at least a thousand patients (Monier et al.: read as electronic medical records of a large number of patients [0009]).

Claim 19. Monier et al. disclose a non-transitory computer readable medium storing instructions that, when executed by a hardware processor (read as The memory 1106 holds instructions and data used by the processor [0062]), causes the hardware processor to: 
obtain patients data of a plurality of patients (read as The medical records store 102 and patient information store 104 provide access to longitudinal patient data from electronic medical records 103 [0027]), the patients data comprising a plurality of data categories, the data categories related to a patient characteristic of the plurality of patients and an administration of a treatment to the plurality of patients (read as Each patient's medical history is part of the patient profile, including the patient's personal information. For example, a patient's history may include, but is not limited to, medications, laboratory values, vital signs, procedures, diagnoses and other medical observations that the record processing module extracts from structured and unstructured patient data [0028]), the patients data further comprising treatment metric data of the treatment(read as Each patient's medical history is part of the patient profile, including the patient's personal information. For example, a patient's history may include, but is not limited to, medications, laboratory values, vital signs, procedures, diagnoses and other medical observations that the record processing module extracts from structured and unstructured patient data [0028]) ; 
for each of the plurality of patients, compute a patient features vector based on patient data of the patient, each patient features vector including a plurality of features indicating values of the patient data in the plurality of data categories (read as Each patient's medical history is part of the patient profile, including the patient's personal information. For example, a patient's history may include, but is not limited to, medications, laboratory values, vital signs, procedures, diagnoses and other medical observations that the record processing module extracts from structured and unstructured patient data [0029]); 
cluster the patient features vectors into a first set of first clusters based on cosine distances (read as similar based on a distance metrics employing [0055]) between the plurality of features of the patient features vectors (read as clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves. Thus, during a particular time period patients in a group are in a “similar” state with respect to the features they share [0036]);
for each first cluster of the first set of first clusters (read as feature generation module 108 runs inference 406 on the patient records to determine common features among the medical records at times t(0) . . .t(n). In one embodiment, these features are cleaned up and filtered 408 based on pre-defined filter criteria, e.g. maximum or minimum frequencies for the different features (which results in very common or very rare features' being excluded)… [0037]), compute a cluster features vector based on a respective distribution for each of the plurality of data categories (read as runs inference… graph of the patient trajectories may be represented by nodes representing different patient states and edges connecting these nodes and indicative of patients changing state (e.g. becoming ill with a particular disease, recovering, etc.). Some edges may result from active interventions under the control of the physician, e.g. a change in prescription, while other edges are the result of a patient reacting to a new medication, the patient's condition progressing or other non-recorded factors, e.g. compliance or diet/lifestyle changes by the patient [0037-0038]), each respective distribution being determined from the plurality of features among the patient features vectors in the first cluster for the data category corresponding to the respective distribution (read as runs inference… nodes possess identical probability distributions [0037-0040]);
cluster the cluster features vectors into a second set of second clusters based on Euclidean distances, each of the second set of second clusters corresponding to a portion of the first set of first clusters (read as clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves. Thus, during a particular time period patients in a group are in a “similar” state with respect to the features they share [0036]); 
for each second cluster of the second set of second clusters, assign a segment of the patients data corresponding to patients whose patient feature vectors are in the portion of the first set of first clusters corresponding to the second cluster (read as clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves. Thus, during a particular time period patients in a group are in a “similar” state with respect to the features they share [0036]); 
for each second cluster of the second set of second clusters, determine a treatment metric model based on performing supervised machine learning on the patients data in the second cluster (read as estimating an effect size of a medical treatment on a patient population includes: identifying common features among the patient population based on evaluating medical records of patients included in the patient population [0013]), wherein the treatment metric model reflects a relationship among the patient characteristics of patients, administration of the treatment, and the treatment metric data of the treatment for the patients in the second cluster, thereby enabling selection of a particular administration of treatment having optimal treatment metric data (read as  prioritizing a list of recommendations based on the quality of the match between the patient state and the treatment recommendation, and quantifying the confidence in the recommendation [0011]).

Claim 20. The non-transitory computer readable medium of claim 19, the combination of Monier et al. and Grimmer et al. teaches,
further storing instructions that, when executed by a hardware processor, causes the hardware processor to: 
classify a new patient into one of the second set of second clusters based on patient characteristics data of the new patient (read as clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves. Thus, during a particular time period patients in a group are in a “similar” state with respect to the features they share [0036]); 
obtain a first treatment metric model determined for the one of the second set of second clusters (read as to determine the most relevant guideline or the portion with actionable treatment decisions for a given patient, to obtain an up-to-date copy of that guideline, or to match the state of the patient to the appropriate treatment decision [0010]); 
input the patient characteristics data and data representing a range of administrations of the treatment to the first treatment metric model to compute a range of treatment metrics (read as to determine the most relevant guideline or the portion with actionable treatment decisions for a given patient, to obtain an up-to-date copy of that guideline, or to match the state of the patient to the appropriate treatment decision [0010]); and 
select, as part of a clinical decision, an administration of the treatment from the range of administrations of the treatment based on the range of treatment metrics (read as to determine the most relevant guideline or the portion with actionable treatment decisions for a given patient, to obtain an up-to-date copy of that guideline, or to match the state of the patient to the appropriate treatment decision [0010]).
Monier et al. do not explicitly disclose: using a cosine or Euclidean distances.
However in the related field of endeavor Grimmer et al. disclose: The comparison function may be a distance function, such as a Euclidean distance (L2 norm) function or a cosine similarity function. In other examples, as described in more detail below, sets of texture metrics generated for each medical image may be concatenated to form an input feature vector for a machine learning function [0173]. The idea, of using Cosine and/or Euclidean distances, is clearly disclosed by Grimmer et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Monier et al. with the teaching of Grimmer et al. in order to develop techniques for comparing medical images that reduce the need for domain-specific knowledge and that are robust to differences in scanning methods and devices. This may enable changes in medical images to be more accurately detected (Grimmer et al. [0009]).

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Monier et al. (US 2016/0063212 A1) and Grimmer et al. (US 2018/0350075 A1) in view of Kil (US 2008/0147441 A1).

Claim 13. The method of claim 1, the combination of Monier et al. and Grimmer et al. does not explicitly,
wherein the supervised machine learning comprises at least one of partial least square regression (PLSR), or linear regression.
However, in the related field of endeavor Kil discloses: prior art predictive models extract a standard set of features from Rx and/or medical claims data and apply linear regression [0037].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Monier et al. and Grimmer et al.  with the teaching of Kil in order to provide an integrated health management platform which supports the management of healthcare by obtaining multi-dimensional input data for a consumer, determining a health-trajectory predictor from the multi-dimensional input data, identifying a target of opportunity for the consumer in accordance with the health-trajectory predictor, and offering the target of opportunity for the consumer. (Kil [0009]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monier et al. (US 2016/0063212 A1).

Claim 16. Monier et al. disclose an apparatus (FIG. 11) comprising: 
a treatment metric model database that stores a plurality of treatment metric models (read as a feature is selected from a set of features with a cross-correlation exceeding a pre-defined threshold. Other selection techniques may include, but are not limited to using mutual information, various similarity scores of features, the number of missing values for a feature, and parametric/nonparametric correlation measures among the features… he patient trajectory graph [0034]), wherein each of the plurality of treatment metric models is associated with a plurality of patient characteristics features in the treatment metric model database (read as medical records that include temporal references, i.e. date and time, when the events described in the record occurred. Identifying the date and time of events allows the record processing module 102 to generate a history of medical records, detailing the timeline of events during the treatment and observation of each patient [0028]), and wherein each of the plurality of treatment metric models is generated for a first cluster of cluster features vectors, each cluster feature vector representing a distribution for each of a plurality of data categories of patients data represented by patient feature vectors clustered in a second cluster (read as clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves. Thus, during a particular time period patients in a group are in a “similar” state with respect to the features they share [0036]); 
a memory that stores a set of instructions (read as The memory 1106 holds instructions and data used by the processor [0062]); and 
a hardware processor configured to: 
receive patient characteristics features data of a patient (read as The medical records store 102 and patient information store 104 provide access to longitudinal patient data from electronic medical records 103 [0027]); 
identify, based on comparing the patient characteristics features data of the patient and the plurality of patient characteristics features associated with each of the plurality of treatment metric models (read as clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves. Thus, during a particular time period patients in a group are in a “similar” state with respect to the features they share [0036]), a first treatment metric model (read as providing treatment guidelines to physicians based on these medical records [0003]); 
input the patient characteristic features data and data representing a range of administrations of the treatment to the first treatment metric model to compute a range of the treatment metric data (read as providing treatment guidelines to physicians based on these medical records…prioritizing a list of recommendations based on the quality of the match between the patient state and the treatment recommendation, and quantifying the confidence in the recommendation [0010-0011]); and 
select, as part of a clinical decision for the patient, an administration of the treatment from the range of administrations of the treatment having optimal treatment metric data (read as to determine the most relevant guideline or the portion with actionable treatment decisions for a given patient, to obtain an up-to-date copy of that guideline, or to match the state of the patient to the appropriate treatment decision [0010]).

Claim 17. The apparatus of claim 16, wherein the treatment metric data comprise a length of hospitalization (LOH) (read as geographic location of residency and where the patient is medically treated and monitored, e.g. the location of the patient's hospital, and frequency of drug administration [0045]. This information regarding the hospital and the frequency of drug administration and monitoring of the patient treatment will include the length of stay in a hospital.).

Claim 18. The apparatus of claim 16, wherein the plurality of data categories comprise demographic data (read as Patients of these populations are matched on the basis of factors like age, gender, and other study-specific variables identified by the investigators [0008]) of a patient and diagnosis data of the patient prior to the administration of the treatment to the patient (read as an identified outcome can include a patient's testing for a glucose level below a specified high value that would be indicative of diabetes [0029).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646